 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
 8
     SELAM ARAYA,                                 CASE NO. C19-5235 BHS
 9
                           Plaintiff,             ORDER GRANTING
10         v.                                     DEFENDANT’S MOTION FOR
                                                  SUMMARY JUDGMENT
11   NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,
12
                           Defendant.
13

14
           This matter comes before the Court on Defendant National Railroad Passenger
15
     Corporation d/b/a Amtrak’s (“Amtrak”) motion for summary judgment on punitive
16
     damages. Dkt. 11.
17
           On October 30, 2019, Amtrak filed the instant motion. Id. On November 20,
18
     2019, Plaintiff Selam Araya responded. Dkt. 13. On November 22, 2019, Amtrak
19
     replied. Dkt. 16.
20

21

22


     ORDER - 1
 1         Upon review of the motion, the Court grants the motion on the same grounds and

 2   for the same reasons set forth in Mitchem v. Nat’l R.R. Passenger Corp., C18-5366-BHS,

 3   2020 WL 91490 (W.D. Wash. Jan. 8, 2020) and related cases cited therein.

 4         IT IS SO ORDERED.

 5         Dated this 27th day of February, 2020.

 6

 7

 8
                                            ABENJAMIN H. SETTLE
                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
